Exhibit Phoenix International Ventures, Inc “Promissory Note Agreement” NOTE AMOUNT ISSUANCE DATE , 2008 MATURITY DATE , 2009 FOR VALUE RECEIVED, Phoenix International Ventures, Inc., a Nevada Corporation (OTC BB: PIVN)hereby promises to pay . (the “Holder”) on , 2009 (the “Maturity Date”), or earlier, the Note Amount of plus accrued and unpaid interest thereon, in such amounts, at such times and on such terms and conditions as are specified herein. The Company, and the Holder are sometimes hereinafter collectively referred to as the “Parties” and each a “Party” to this Agreement. WHEREAS, the Company desires to accept finance, from the Holder, for working capital needs. WHEREAS, the Holder desires to finance the Company upon the terms and conditions set forth in this Agreement. In consideration of the above recitals, the terms and covenants of this Agreement and other good and valuable consideration, including the payment of money from Holder to Company, the receipt of which is hereby acknowledged to be the date of issuance, and intending to be bound hereby, the Parties agree as follows: Article 1 Payment; Repayment; Interest Section 1.1Interest The Company shall pay interest on the Note Amount (“Note Amount Interest”) at the rate of fifteen percent (15%) per annum. Interest shall be accrued on a monthly basis. The Company shall make mandatory quarterly payments of interest (the “Note Amount Interest Payments”), in an amount equal to the interest accrued on the balance of the Note. The Note Amount Interest Payments shall commence on the third month following the Issuance Date and shall continue every three months until the Maturity Date. Section 1.2Payment and repayment Payment. The Holder encloses herewith a check payable to, or will immediately make a wire transfer payment to, “Phoenix International Ventures, Inc.” or to its wholly owned subsidiary “Phoenix Europe Ventures, Ltd” in the full amount of the Note.The date of issuance shall be determined to be the date the funds appear in the company’s bank account. Repayment The Company shall pay the holder the full Note Amount of on , 2009 (the “Maturity Date”), or earlier plus accrued and unpaid interest. There will be no penalties for early repayment. -1- Article 2 Incentive shares The Company shall issue to the holder shares of unregistered, restricted Common Stock (the “Incentive Shares”) as an incentive for the Holder entering into this Agreement with the Company. The Incentive Shares shall be issued and delivered to the Holder upon Closing. The Company hereby acknowledges that the date of consideration for the Incentive Shares shall be no later than ten (10) days after date of issuance. The Holder herby acknowledges that he is aware that these shares are restricted under rule 144 and cannot be sold for a period of at least six (6) months from date of issuance. Article
